UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2120



SU HYON KIM,

                                              Plaintiff - Appellant,

          versus


MEDIMMUNE, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
03-3149-PJM)


Submitted:   January 28, 2005          Decided:     February 16, 2005


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Su Hyon Kim, Appellant Pro Se. Teresa Burke Wright, John Michael
Remy, Michael Nicholas Petkovich, JACKSON LEWIS LLP, Vienna,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Su Hyon Kim appeals the district court’s order granting

summary judgment to Defendant in this action alleging termination

in violation of the Americans with Disabilities Act.                  We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.              See Kim v.

MedImmune, Inc., No. CA-03-3149-PJM (D. Md. filed Aug. 17, 2004;

entered Aug. 18, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -